Citation Nr: 1432436	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a higher initial rating, greater than 10 percent, for Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1969 to April 1973.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for PTSD.  The Veteran appealed from the denial, and in a decision of February 2010 the RO granted service connection for PTSD and assigned a 10 percent evaluation.  The Veteran then appealed the initial rating assigned, and the matter is now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include an informal hearing presentation submitted by the Veteran's representative and VA treatment records.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal. 


FINDING OF FACT

Throughout the entire initial rating period, PTSD has been productive of irritability, anxiety, phobia, and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but not higher, have been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for PTSD is an appeal from the initial assignment of a disability rating in February 2010.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In a February 2010 decision, the Veteran was awarded service connection for PTSD and granted an initial evaluation of 10 percent effective August 4, 2008.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411 (2013).  Under this General Rating Formula, a 10 percent evaluation is provided on evidence of occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or if the veteran's symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

During the period on appeal, clinicians have identified GAF scores of 65 and 35.  GAF scores between 70 and 61 reflect mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  Id.  In contrast, GAF scores from 40 to 31 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

After reviewing the entire claims file, the Board finds that the Veteran's PTSD has more nearly approximated the criteria for a 30 percent rating throughout the period on appeal.  Of greatest relevance, the Board finds that PTSD has been productive of periodic symptoms of irritability, anxiety, phobia, and chronic sleep impairment.

A July 2008 statement from a private clinical psychologist indicates that the Veteran has had a long history of PTSD-related symptoms.  While these symptoms once included persistent anxiety, recurrent nightmares, difficulty sleeping, irritability, and outbursts of anger, and hypervigilence, the private physician opined that "the more severe symptoms are now much improved."  He went on to indicate that the Veteran's current symptoms include a fear of flying and heightened irritability.  It was also noted that although the Veteran had been able to maintain gainful employment, his "attitudes towards authority" had caused "challenges in his vocational adjustment and personal life."

On PTSD screening in October 2008, the Veteran denied having had nightmares and intrusive thoughts, and also denied feelings of detachment from others, activities, and his surroundings.  The Veteran endorsed, however, feeling constantly on guard, watchful, and being easily startled.  In addition, a general review of symptoms revealed that the Veteran did not have anxiety, depression, nervousness, suicidal ideation, or homicidal ideation.

On VA examination in January 2009, the Veteran reported poor sleeping habits stating that "I think on a general basis I do fine."  He indicated that although he had nightmares at least once a week, he had not had any regarding his in-service experiences in the past 20 years.  Such nightmares had been recurrent in his first 10 years following separation, but not since.  The Veteran denied intrusive thoughts and although he had a prior history of psychological therapy, such treatment was related to family and occupational issues rather than in-service trauma.  The Veteran reported that he was easily startled by loud noises, and was fearful of flying related to an aircraft crash which he witnessed during service.

During his examination, the Veteran's behavior was typically within normal limits, to include rate and rhythm of speech.  However, when discussing traumatic episodes experienced during service, the Veteran became tearful.  The Veteran's affect was appropriate, thought processes were logical, memory was grossly intact, insight and judgment were adequate, and the Veteran was oriented in all spheres.  He did not report hallucinations, and there is no evidence that he experienced delusions.  Finally, the Veteran denied suicidal and homicidal ideation.  Following an extensive examination, including review of the Veteran's claims file, the VA examiner concluded that although the Veteran's psychological symptoms had likely been much worse in the past, his current symptoms were largely limited to a specific phobia relating to fear of flying associated with in-service experiences.  The examiner concluded that there was no evidence of any psychiatric disorder other than a phobia of flying and that there is no evidence of a psychiatric disorder which precluded employment.  The Veteran's GAF score was 65.

In April 2009, the Veteran sought psychiatric evaluation by a private physician.  During the evaluation, the Veteran endorsed feeling sad at times and feeling discouraged about his future.  He reported feeling restless and being "wound-up," but also that he had less energy than he used to.  The Veteran had difficulty concentrating, was irritable, and reported becoming tired or fatigued more easily than in the past.  The private physician stated that "[t]his shows he has significant depression."  With regard to anxiety, the Veteran reported being unable to relax, being terrified, nervous, shaky, scared, and that he feared losing control.  The physician interpreted these symptoms to show that the Veteran had "significant anxiety."  The Veteran also reportedly presented with symptoms of aggressive obsessions with a fear that he might harm others.  

The physician indicated that the Veteran exhibited numerous signs and symptoms of PTSD including recurrent and intrusive recollections of his in-service stressor event, recurrent and distressing dreams, acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to internal or external cues, avoidance behavior, feelings of detachment or estrangement from others, restricted affect, sense of foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilence, and exaggerated startle response.  With regard to his mental status the evaluating private physician indicated that the Veteran's affect was pleasant though he presented a defensive attitude when speaking about Vietnam.  There was no evidence of formal thought or thought content disorders such as delusions or hallucinations and the Veteran was oriented with a good fund of general knowledge, and normal intellect.

The physician concluded by stating that although he maintained full-time employment, "[i]f he were not to be working he would be classified as a 100% disabled Veteran with unemployability."

In August 2009, the January 2009 VA examiner again reviewed the Veteran's claims file and considered the April 2009 private physician's report.  The examiner stated that he was unable to reconcile the April 2009 private physician's report with his own observations regarding the Veteran's level of symptomatology in January 2009.  The VA examiner reiterated that at the time of his examination, the Veteran's symptoms "appeared to be consistent with a specific phobia, namely that of a fear of flying."

On PTSD screening in October 2009, the Veteran endorsed having nightmares or intrusive thoughts.  He also endorsed being constantly on guard, watchful, or easily startled, and indicated that he felt detached from others, activities, or his surroundings.

In March 2010, the private physician who had completed the April 2009 psychiatric evaluation sent VA letter commenting on the VA examiner's evaluation.  The private physician believed that there had been several "clinical inaccuracies in the evaluation," which he felt were "typical of the incomplete and incompetent reviews [he has] seen over the decades" regarding Vietnam veterans.  With regard to the Veteran's GAF score, the private physician stated that "[t]aking into account the severity of [the Veteran's] symptoms going back many decades his GAF is 35.  It could not be 65."  More generally, he opined that GAF scores are used only for research purposes and for psychiatrists to communicate severity of psychiatric illnesses, but he felt they should not be used for workman's compensation, insurance benefits, or veterans' compensation.

VA treatment records reveal that on PTSD screening in August 2010, the Veteran denied feelings of hopelessness about the present or future, as well as suicidal ideation and attempts.  On general medical evaluation in October 2011, the Veteran had no anxiety, depression, nervousness, suicidal ideation, or homicidal ideation.

In concluding that the Veteran's PTSD more closely matches the criteria for 30 percent rating, the Board notes the Veteran has not been shown to have stereotyped speech, weekly panic attacks, difficulty understanding complex commands, impairments in memory, impairments of judgment, or impairments in abstract thinking.  The Board recognizes that there have been some reports of disturbances in motivation and mood, as described in the criteria for 50 percent rating under DC 9411; however the overall level of symptomatology does not raise the level of 50 percent evaluation.

With regard to the inconsistency in GAF scores identified on private examination in March 2010 versus VA examination in January 2009, the Board notes that the private examiner's conclusion that the Veteran's GAF score was 35 was reached in part - according to the private physician - based on the Veteran's historical level of symptomatology.  In contrast, the Board finds the VA examiner's conclusion that the Veteran's GAF score was 65, to be consistent with the evidence of record regarding the Veteran's level of symptomatology specifically limited to the period on appeal.  To the extent that the private physician suggested that GAF scores were inappropriate for consideration of veterans' compensation claims, the Board is mindful of the limitations associated with GAF scores and thus relies more heavily on evidence of symptoms in the record. 

Accordingly, the Board concludes that the Veteran's PTSD has been 30 percent disabling throughout the entire initial rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular ratings is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected PTSD above, reasonably describe and assess the Veteran's disability level and symptomatology.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD include sleep disturbances, evidence of irritability, and hypervigilence.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2013).  To that end, the Board notes that the Veteran's phobia associated with flying in aircraft is a manifestation of anxiety - a symptom which is also considered in the rating criteria.

Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his PTSD.  While a private physician suggested in April 2009 that the Veteran "should be classified as a 100% disabled Veteran with unemployability," the private physician also indicated that the Veteran was fully and gainfully employed.  Furthermore, other than this reference to unemployability, the evidence of record indicates that the Veteran is not unemployable and that his PTSD has in no way precluded employment (see, for example, the January 2009 VA examination report).  The Board finds that an express claim for a total disability rating based on individual unemployability has not been raised, and furthermore
 the single unsupported notation of unemployability by a private physician does not raise an implied claim in this case - even pursuant to the standard described in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, no discussion or remand of such a claim in warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A notice letter was Veteran in October 2008, prior to the initial adjudication of the claim on appeal.  Nonetheless, the Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in January 2009, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  The same examiner, in an addendum opinion of August 2009, also considered the statements of a private physician in discussing the level of symptomatology associated with the Veteran's PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

An initial rating of 30 percent, and no higher, for PTSD disability is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


